Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 5/9/22 regarding claims rejections under 35 U.S.C. 103 in claims 16-35 have been fully considered and they are persuasive. Therefore, the claims rejections for claims 16-35 have been withdrawn.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior arts are “Chen US 20100161232”, “Bolchover WO 2017206157”, and Imhof US 20130064040”. 
As to claim 1, the combination of Chen, Bolchover, and Imhof teaches all the claim limitations except “using the trained machine model to predict confidence values for the digital seismic data in relationship to the structural feature, wherein a higher confidence value indicates a more likely association between a portion of the digital seismic data and the structural feature; and based on the confidence values; and based on the confidence values, generating results as indicative of spatial locations of the structural feature of the geologic region”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for fracturing, seismic sensing, analysis of seismic data, assessment of one or more fractures. The method involves a trained machine model analyzes a portion of a digital seismic data of a region with respect to a structural feature of a geologic region, and generates results. The results indicate spatial locations of the structural feature of the geologic region. The trained machine model outputs confidence information which may be directly related to a point which most likely representing a structural feature of the geological region. The invention has allowed construction of a more accurate model of a subsurface region, which, in turn, may improve in finding spatial locations of the structural feature of the geologic region. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Chen, Bolchover, and Imhof to arrive at the claimed invention. The advantages and distinguishable features can be seen on Pages 1-2, Paragraph 3; Page 9, Paragraph 59; Page 29, Paragraphs 132, 133; Page 15, Paragraph  19; Page 59, Paragraph 238; Page 65, Paragraph 258; Page 66, Paragraphs 263; and Page 68, Paragraphs 273 in the filed specification.

As to claim 34, the combination of Chen, Bolchover, and Imhof teaches all the claim limitations except “machine model to predict confidence values for the digital seismic data in relationship to the structural feature, wherein a higher confidence value indicates a more likely association between a portion of the digital seismic data and the structural feature; and based on the confidence values, generate results indicative of spatial locations of the structural feature of the geologic region”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for fracturing, seismic sensing, analysis of seismic data, assessment of one or more fractures. The method involves a trained machine model analyzes a portion of a digital seismic data of a region with respect to a structural feature of a geologic region, and generates results. The results indicate spatial locations of the structural feature of the geologic region. The trained machine model outputs confidence information which may be directly related to a point which most likely representing a structural feature of the geological region. The invention has allowed construction of a more accurate model of a subsurface region, which, in turn, may improve in finding spatial locations of the structural feature of the geologic region. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Chen, Bolchover, and Imhof to arrive at the claimed invention. The advantages and distinguishable features can be seen on Pages 1-2, Paragraph 3; Page 9, Paragraph 59; Page 29, Paragraphs 132, 133; Page 15, Paragraph  19; Page 59, Paragraph 238; Page 65, Paragraph 258; Page 66, Paragraphs 263; and Page 68, Paragraphs 273 in the filed specification.

As to claim 35, the combination of Chen, Bolchover, and Imhof teaches all the claim limitations except “use the trained model to predict confidence values for the digital seismic data in relationship to the structural feature, wherein a higher confidence value indicates a more likely association between a portion of the digital seismic data and the structural feature; and based on the confidence values, generate results indicative of spatial locations of the structural feature of the geologic region”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for fracturing, seismic sensing, analysis of seismic data, assessment of one or more fractures. The method involves a trained machine model analyzes a portion of a digital seismic data of a region with respect to a structural feature of a geologic region, and generates results. The results indicate spatial locations of the structural feature of the geologic region. The trained machine model outputs confidence information which may be directly related to a point which most likely representing a structural feature of the geological region. The invention has allowed construction of a more accurate model of a subsurface region, which, in turn, may improve in finding spatial locations of the structural feature of the geologic region. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Chen, Bolchover, and Imhof to arrive at the claimed invention. The advantages and distinguishable features can be seen on Pages 1-2, Paragraph 3; Page 9, Paragraph 59; Page 29, Paragraphs 132, 133; Page 15, Paragraph  19; Page 59, Paragraph 238; Page 65, Paragraph 258; Page 66, Paragraphs 263; and Page 68, Paragraphs 273 in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/            Examiner, Art Unit 2863     

/TARUN SINHA/            Primary Examiner, Art Unit 2863